Citation Nr: 0403065	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Propriety of reduction of a 60 percent rating for 
Scheuermann' s disease, status post anterior spinal release 
and posterior spinal fusion, including the question of 
entitlement to higher lumbar and thoracic spine ratings, 
currently rated as 40 percent and 10 percent disabling, 
respectively.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO 
that changed the veteran's service-connected back disability 
from a single 60 percent rating to a combined 50 percent 
rating-40 percent for the lumbar spine, and 10 percent for 
the thoracic spine.  

A notice of disagreement (NOD) with the July 2001 reduction 
was received on October 12, 2001.  This NOD was received from 
the veteran's representative.  Although it is not entirely 
clear when a power of attorney was received by VA, 
authorizing the representative to act on the veteran's 
behalf, an October 9, 2001, letter from the representative is 
of record that indicates that the power of attorney was 
attached to the October 9 letter.  The power of attorney 
itself shows that it was executed by the veteran on October 
1, 2001, and was received by the representative on October 3, 
2001.  It was not acknowledged by VA until December 2001, but 
it should be pointed out that it is receipt of the 
designation, not acknowledgement that matters.  38 C.F.R. 
§ 20.602 (2001).  The RO did not date stamp the October 9 
letter to which the power of attorney was attached or the 
power of attorney itself.  Consequently, the Board finds that 
the power of attorney was received, see 38 C.F.R. § 20.602, 
at the very least concurrent with receipt of the NOD.  This 
means that the veteran has appealed the reduction undertaken 
by the July 2001 rating decision.


REMAND

Review of the claims files reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to her claim.

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claims for an increased 
rating, particularly the information or evidence required of 
the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, although 
the RO sent the veteran a letter in August 2002 informing her 
of the passage of the VCAA and providing her information with 
respect to increased ratings, the RO did not specifically 
inform the veteran of what it would take to substantiate her 
claim in light of changes in regulations used to evaluate 
diseases and injuries of the spine, including intervertebral 
disc syndrome.  

The Board notes that service connection was originally 
granted for Scheuermann' s disease, status post anterior 
spinal release and posterior spinal fusion in October 1994 
and it had been originally rated under Diagnostic Code 5293.  
The veteran's service-connected back disability was later re-
characterized by the RO and is now being evaluated as 
separate disabilities under Diagnostic Code 5291 and 
Diagnostic Code 5292.  As noted in the preceding paragraph, 
the regulations used to evaluate diseases and injuries of the 
spine have changed twice since the veteran's claim was filed.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243)).  It does not appear that the 
veteran has received notice of the changes made to the 
rating criteria for evaluating diseases and injuries of the 
spine.  Because these changes took effect during the 
pendency of the veteran's appeal, the question arises as to 
which set of rating criteria applies.  Nevertheless, the 
veteran has not been put on notice of the twice-changed 
regulations and given the opportunity to argue her case with 
respect to these changes.

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected lumbar spine or 
thoracic spine disability under the revised criteria for 
rating diseases and disabilities of the spine.  In the 
Board's opinion, the veteran could be prejudiced as a result 
of the Board addressing this matter in the first instance.  
Because additional development is necessary in the veteran's 
case, as will be discussed below, time will be saved if the 
notice required as a result in the changes in rating criteria 
is provided to the veteran while the file is at the RO.  By 
so doing, the veteran will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence before returning the case to the 
Board.  As such, the veteran should be specifically advised 
by the RO of the new and the old rating criteria for 
evaluating diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate her claims under 38 C.F.R. § 4.71a as it existed at 
the time she filed her claims, and as amended two times 
during the pendency of her appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected lumbar spine or thoracic spine 
disability is unclear.  Furthermore, the Board notes that 
although the veteran was afforded a VA examination most 
recently in March 2001, the record does not contain a current 
examination that takes into account the new rating criteria 
for evaluating diseases and injuries of the spine, including 
the new criteria established to rate intervertebral disc 
syndrome, such as the total duration of incapacitating 
episodes over the past 12 months or all orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).  Therefore, the 
Board finds a new VA examination would be appropriate so that 
the veteran's service-connected back disability can be 
properly evaluated in terms pertinent to these new criteria.  

In this regard, the Board also notes that it is unclear from 
the current evidence of record whether the veteran's service-
connected symptomatology includes unfavorable ankylosis of 
the low back or any associated objective neurologic 
abnormalities, such as bowel or bladder impairment.  In 
addition, the record does not indicate whether the veteran's 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, affect her 
normal range of motion.  68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
Therefore, as the current evidence of record is insufficient 
to rate the veteran's back disability under the new rating 
criteria, the veteran should be afforded new VA examinations 
that evaluate the veteran's symptomatology in terms pertinent 
to the rating criteria that were in effect when the veteran 
filed her claims, as well as the rating criteria twice 
amended during the pendency of her appeal.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235 
through 5243)).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
implementing regulations are fully 
complied with and satisfied, to the 
extent required by law.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran should be 
specifically told of what is yet required 
to substantiate her claim and of the 
information or evidence she should 
submit, if any, and of the information or 
evidence that VA will yet obtain with 
respect to her claim.  38 C.F.R. § 3.159 
(2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where she has received 
treatment for her back from January 2000 
to the present.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to determine 
the nature, extent, and severity of 
impairment caused by her service-
connected Scheuermann' s disease, status 
post anterior spinal release and 
posterior spinal fusion-lumbar spine and 
thoracic spine.  The claims files, a copy 
of this remand, copies of 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002), 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293 (2003)), 
and 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)), along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner(s) for 
review.  

The examiner(s) should determine the 
current severity of the veteran's 
service-connected Scheuermann' s 
disease, status post anterior spinal 
release and posterior spinal 
fusion-lumbar spine and thoracic 
spine.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed 
necessary, should be conducted.  
Clinical findings should be elicited 
so that both the old and new rating 
criteria may be applied.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, 
after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate such problems to the 
rating criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.  The neurological examiner 
should identify symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected by 
nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected.

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim, including evaluating her 
service-connected lumbar spine or 
thoracic spine disability  under 
38 C.F.R. § 4.71a as it was at the time 
the veteran filed her claim, and as 
amended two times during the pendency of 
her appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Consideration should 
also be given to 38 C.F.R. § 3.321(b) 
(2003).  The RO should also re-examine 
the rating reduction, especially in the 
context of medical opinion evidence 
received since the reduction.  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should include a complete recitation of 
both the old and the twice-changed rating 
criteria for rating the spine, including 
disc disease.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Additionally, if the 
veteran does not appear for any scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should also contain a summary of the 
evidence received since the SOC was 
issued.  38 C.F.R. § 19.31 (2003).  The 
veteran and her representative should be 
afforded an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

